 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDseniority or other rights and privileges, and make them whole for any loss ofpay suffered as a result of the discrimination against them:Clarence CherryEdward RichterWilliam C. HarrisRoy Ligon, Jr.Robert HeatherlyWalter KowalskiStephen AszurekRamon SzawronskiLyle LockeEugene ShockleyWE WILL NOT interrogate our employees concerning their union membershipor activities or threaten them with reprisal because of such activity.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organization, to formlabor organizations, to join or assist the above-named Union, or any other labororganization, to bargain collectively through representatives of their own choos-ing, to engage in concerted activities for the purposes of collective bargainingor mutual aid or protection, or to refrain from any or all such activities, exceptto the extent that such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, as authorized inSection 8(a)(3) of the Act, as amended.All our employees are free to become, remain, or refrain from becoming orremaining members of Local 155, International Union, United Automobile, Aircraftand AgriculturalImplementWorkers of America, (UAW) AFL-CIO, or of any otherlabor organization, except to the extent that this right may be affected by an agreementrequiringmembership in a labor organization as a condition of employment, a-authorized in Section 8 (a) (3) of the Act, as amended.RESEARCH DESIGNING SERVICE, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify any of the above-named employees presentlyserving inthe Armed Forces of the United States of their right to full reinstatement uponapplication in accordance with the Selective Service Act after discharge from theArmed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other materialEmployees may communicate directly with the Board's Regional Office, 501 BookBuilding, 1249 Washington Boulevard, Detroit 26, Michigan, Telephone No. Wood-ward 3-9330, if they have any question concerning this notice or compliance with itsprovisions.Middletown Manufacturing Company, Inc.andInternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO.Cases Not. 9-CA-2565 and 9-RC-47.95.March 7, 1963DECISION AND ORDEROn October 4, 1962, Trial Examiner Reeves R. Hilton issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondent had not engaged in certain unfair labor practices asalleged in the complaint and recommending that the complaint be dis-missed in its entirety, as set forth in the attached Intermediate Re-port.He also recommended that the objections to conduct affectingresults of election, filed by the Petitioner, be overruled.Thereafter,the General Counsel and the Charging Party filed exceptions to theIntermediate Report and supporting briefs.Respondent filed a briefin reply to those of the General Counsel and the Charging Party.141 NLRB No. 25. MIDDLETOWN MANUFACTURING COMPANY,INC.235Pursuant to the provisions of Section 3 (b) of theAct, theBoard hasdelegated its powers in connection with these cases to a three-memberpanel [Members Rodgers, Leedom,and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report,the exceptions and briefs,and the entire record inthese cases,and hereby adopts thefindings,conclusions,and recom-mendations of the Trial Examiner.'IT IS HEREBY CERTIFIEDthat a, majorityof the valid ballots cast in theelection of March 23, 1962,in Case No.9-RC-4795, were not cast forInternational Union of Electrical,Radio and MachineWorkers, AFL-CIO, and thatthe said Union is not the exclusive representative of theemployees at the Middletown and Simpsonville,Kentucky,plants ofMiddletown ManufacturingCompany,Inc., in the unit found by theRegional Director for the Ninth Region to be appropriate,withinthe meaning of Section 9(a) of the National Labor Relations Act.[The Board dismissed the complaint.]i The Trial Examiner found that the statement of Respondent Foreman Humphrey toemployee Gordon that, if the Union was successful and obtained a wage increase for theemployees, the Respondent might have to curtail overtime in order to pay the increase,was protected by Section 8(c) and was not violative of Section 8(a)(1). Even assumingthat such statement was not clothed with the protection of Section 8(c), we find, as didthe Trial Examiner, that the interrogation and statement, in the context of this case, donot warrant an affirmative remedial order and are insufficient to overturn the electionherein.INTERMEDIATE REPORTSTATEMENT OF THE CASEUpon a charge duly filed in Case No. 9-CA-2565, on April 13, 1962, by Inter-national Union of Electrical, Radio and Machine Workers, AFL-CIO, herein calledtheUnion, the General Counsel of the National Labor Relations Board issued acomplaint dated June 1, 1962, against Middletown Manufacturing Company, Inc.,herein called the Respondent or the Company, alleging violations of Section 8(a)(1)of the National Labor Relations Act, as amended (29 U.S.C. Sec. 151,et seq.),herein referred to as the Act.The answer, as amended, admits certain allegationsof the complaint but generally denies the commission of any unfair labor practices andsets forth certain affirmative defenses to the conduct alleged in the complaint.In Case No 9-RC-4795, pursuant to a Decision and Direction of Election issuedFebruary 13, 1962, the Regional Director, on March 23, 1962, conducted an electionamong the Respondent's employees, which the Union lost. Thereafter, on March 30,the Union filed timely objections to the election and on June 15, 1962, the RegionalDirector found that objections Nos. 1, 2, and 4 raised substantial issues which shouldbe resolved in a formal hearing.The remaining objections were overruled.On thesame date the case was consolidated with the complaint case.Pursuant to the above order and notice, a hearing was held before Trial ExaminerReeves R. Hilton on July 10, 11, and 12, 1962, at Louisville, Kentucky.All partieswere present and represented at the hearing and were afforded opportunity to adduceevidence, to examine and cross-examine witnesses, to present oral argument, and tofile briefsCounsel presented oral argument and thereafter, about August 16, counselfor the Respondent and the Union filed briefs, which I have carefully considered.''After the time for filing briefs had expired I received a letter from company counsel,which indicates copies were sent to other counsel, citing, and briefly discussing, a recentBoard decision, which counsel believed applicable to the present case.The GeneralCounsel characterizes this letter a supplement to the brief and objects to its being re- 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon consideration of the entire record and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE COMPANY'S BUSINESSThe Company, a Kentucky corporation, maintains its office and plants in and nearMiddletown, Kentucky, where it is engaged in the processing and manufacturing ofmetal stampings and assemblies.During the year 1961, the Company sold andshipped products valued in excess of $50,000, directly to customers outside the Stateof Kentucky. I find the Company is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization as defined in Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES AND THE OBJECTIONS TO CONDUCT AFFECTING THERESULTS OF THE ELECTIONA. The issuesThe question presented is whether the Company unlawfully interrogated its em-ployees concerning their union membership, activities, or sympathies, threatened em-ployees with layoff or discharge and other economic reprisals if the Union won theelection, and promised benefits to the employees if the Union was defeated in the elec-tion thereby violating Section 8(a) (1) of the Act and interfering with the employees'free choice of a bargaining representative in the election?B. The Company's operationsThe Company operates 4 plants and at thetimeof the election employed about155 employees. Plants 1, 2, and 3 are located in and about Middletown, Kentucky,which is 5 or 6 miles from Louisville, and plant 4 is located at Simpsonville, some10 miles from the nearest plant in Middletown. Both Middletown and Simpsonvilleare rural communities and most of the employees live in thegeneralarea of theplants.At times material herein, the persons named below held the positions followingtheir names: Roy F. McMahan, Jr., president; Austin V. Miller, vice president andproduction manager;JamesA. Humphrey,foreman,plant 3; and James L. Smith,foreman,plant 4.C. Organizational activitiesLouis Zimmer, International representative, entered the drive to organize theemployees around January 1, 1962,3 and about January 4 he sent a letter to theCompany wherein he stated the Union was conducting an organizational campaignamong its workers and listed the names of 29 employees who were members of theUnion or the organizing committee.About January 8, Zimmer sent another letterto the Company which was similar to the previous one, except that it added one morename to his list of union members or committee members.About January 8, the Union distributed a letter to the workers wherein it advisedthem of their statutory right to join the Union and that the Company could notthreaten or intimidate them in the exercise of their right to organize.The letterset forth certain conduct on the part of the Company which is prohibited by the Act,and requested employees to report any violation of their rights to the organizingcommittee.As already stated, the Union filed a representation petition on January 10.McMahan said he and Miller were in Chicago around January 7 when the officemanager telephoned to report the receipt of the first letter from the Union.McMahanceived on the ground it Is not permitted by the Board's Rules and Regulations. I do notconsider counsel's letter as a supplemental brief and certainly not a reply brief since theGeneral Counsel failed to submit any brief or memorandum with me. I see nothing im-proper in counsel's efforts to lend some assistance to me in determining the issues inthis case.2While the case presents no problem in this respect, only evidence relating to eventsoccurring between the date of the filing of the representation petition, January 10, 1962,and the date of the election, March 23, 1962, will be considered in passing on the objec-tions to the election.(The Ideal Electric and Manufacturing Company,134 NLRB 1275.)3Ail dates refer to 1962 unless otherwise stated. MIDDLETOWNMANUFACTURING COMPANY, INC.237then telephoned Edward B. Williams, a management-labor relations consultant inLouisville, and employed Williams upon his return from Chicago on January 10.McMahan had known Williams since about 1952, when McMahan was associatedwith Jeffersontown Wood and Metal Products Company and Williams representedthe company when it was organized by the Teamsters in the summer of 1952. Atsome unspecifieddate, the company and the union executed a contract which containeda union-shop clause and sometime later, about September 1953, the plant was closeddown and liquidated.1.Theinstructionsto thesupervisorsOn January 10, McMahan calleda meetingof thesupervisorsto inform themthatWilliams had been employed as labor consultant for the reason the Companydid not want to be charged with any unfair labor practices as a result of the Union'scampaignto organize the employees.Williams then explained the Act and instructedthe supervisors to refrain from threatening employees in the exercise of their rightto join or not to join the Union and that employees who were members of the unioncommitteeas wellas those wearingunionor antiunion buttons should be accordedthe sametreatment.However, Williams told the supervisors they had the right topersuade workers to refrain from joining the Union provided they did not intimidateor coerce the employees.The supervisors were also informed to never start a con-versation with an employee concerning the Union, but if an employee asked anyquestions regarding the Union they had the right to answer the question and discussthe subjectso long asthey did not threaten or intimidate the employee.Williamsstated he would meet regularly with thesupervisorsduring the campaign for thepurpose of discussing questions or problems that might arise.Thereafter, and untilthe date of the election, Williams met with thesupervisorsabout once a week and,generally, at these meetings the supervisors reported conversations employees hadhad with them concerning the Union and discussed such matters as the right of theemployees to wear buttons for oragainst theUnion and the text of circulars passedout by the Union and the Company.McMahan and Williams stated they receivedno complaintsfrom employees indi-cating discriminatory treatment or interference with their right to organize by foremenor supervisors.Zimmer said that shortly after the Union filed its representation petition, Williamstelephoned to say that he was representing the Company.Williams complained thatsomeone had put sugar in the gas tank of an employee's car which he attributed toorganizational activities and he wanted Zimmer to do something about it. Zimmerdenied there was any connection between the incident and the Union's drive, butthat he would speak to the members, which he did. Zimmer also told Williams hehad complaints that foremen were interrogating and threatening employees andWilliams said he would advise the supervisors of their rights under the Act.Atthe close of therepresentationhearing, February 1, Zimmer had another conversa-tionalongthe same line with McMahan and Williams.Williams was not questioned regarding these conversations.McMahan stated Williams and Zimmer hadsomeconversation about the gas tankincident with Williams claiming it was done by union members and Zimmer statingitwas the work of company adherents.McMahan denied Zimmer registered anycomplaints about the conduct of foremen during the organizational drive.2.Alleged acts of interference, restraint, and coercionWhile the complaintallegesmisconduct on the part of other supervisors itdealsprimarily with the activities of Humphrey who was foreman at plant 3.4Gracie Duncan was first employed about September 5, 1958, and in January workedas a press operator in plants 1 and 4, respectively.About January 23, she was trans-ferred to plant 3 and worked under Humphrey until sometime after the election.During that period from 7 to 10 employees worked in the plant.Duncan was amember of the organizing committee and openly advocated the Union and solicitedemployees to become members thereof.Duncan stated that in the latter part of January, Humphrey approached herwhile she was working and asked if she had signed a union card and how manyemployees had signed up for the Union.He then inquired why she believed or-ganization was necessary and went on to state that if the Union came in, all overtime'The GeneralCounsel dismissedparagraph 5(j) of the complaint which alleged thatForeman Cecil F. Rogers interrogated one employeeThe General Counsel also withdrewparagraph 5(g) (ii) which alleged that Humphrey told an employee that if the Union camein there wouldbe strikesand employeeswould lose work 238DECISIONS Or NATIONAL LABOR RELATIONS BOARDwould be eliminated and a third shift would be hired because the Company could notafford to pay overtime at increased rates.On cross-examination,she said Humphreytold the employees if the Union won the election it would ask for a raise and theCompany, rather than pay higher overtime rates,would cut out overtime and hirea third shift.Humphrey repeated these statements practically every day during thelatter part of January.Duncan and the other employees had been working overtimeregularly for 3 or 4 months preceding the date of the election.Sometime in the first week of February,Humphrey talked to Duncan at his deskand again asked how many employees had signed union cards, repeated his statementregarding overtime,stated that McMahan would not stand for a union,that he wouldshut down the plant the same as he had closed down the Jeffersontown plant, andgenerally pointed out the disadvantages of belonging to the Union.In the latterpart of February,Humphrey told Duncan he had heard some of the union leadershad "backeddown"and queried,"Why didn't I back down like the rest had," thathe could then make arrangements for her to talk with McMahan and tell him thatshe had changed her position towards the Union.Duncan related that on anotheroccasion in the latter part of February,Humphrey told a group of employees, whichincluded Roberta Smith and Margaret Chowning,thatMcMahan was unaware ofpoor working conditions in the plant, such as the lack of a water fountain,leaky roof,and so forth,and that they should give him a chance to correct these conditions,that if he did not do so within a year they could always vote for a union the followingyear.In the early part of March,Humphrey remarked to Duncan,Smith,and Chowningthat they were stupid to believe the Union could obtain all the things they expectedand when Duncan questioned his remarks,Humphrey told her,"One week afterthis union gets in,your a- has had it."Duncan admitted that on other occasionsHumphrey told her the Union would not tolerate her absenteeism and tardiness.In general,Duncan said Humphrey and the employees were on friendly termsand they frequently ate lunch together at the plant.During the luncheon periodsHumphrey and the employees freely discussed the Union,sometimes in a jokingvein and other times in a serious manner.Duncan further stated that Humphreytalked about and against the Union"on an average of two or three times a dayeverydayfrom the time we started the union until the election."Margaret Chowning was hired about July 18, 1961,and in the latter part ofJanuary was transferred to plant 3 where she worked as a press operator underHumphrey throughout the period in question.Chowning stated that commencingin the latter part of January and until the election,Humphrey discussed the Unionwith her individually and with groups of employees during lunch periods, workbreaks, and worktime.On one occasion in February,Humphrey came to her whileshe was working and asked if she had attended a union meeting and what tookplace at the meeting.He also inquired if he could attend union meetings.Anothertime, around the first of March,Humphrey said,"He believed if the union didn't goin Skippy's [McMahan's] eyes would be opened.He believed we would get paidholidays and get better working conditions."Again,about 2 weeks before theelection, as well as other times, Humphrey said the Company would hire a thirdshift and eliminate overtime.Humphrey also stated at times that if the Union camein the plant might close like the Jeffersontown plant.In this connection Chowningsaid she had heard that when a union organized that plant McMahan sold out orshut it down.Chowningstated she never heardHumphreythreaten to discharge anyemployee because of the Union.However,Humphrey did tell Duncan, who had apoor attendance record, that if the Union organized the plant it would not put upwith her absenteeism and tardiness.Chowning said a friendly relationship existedbetween Humphrey and the seven or eight employees in the plant and that the groupfrequently ate lunch together during which time they discussed the Union.Chowningstated she informedHumphrey practicallyevery time she attended a union meetingand the group discussed events occurring at union meetings during the luncheonperiods.At times Chowning believed Humphrey may have uttered his remarks ina kidding manner while at times he was serious in his talks with the employees.Brenda C.Beeler was hired about December19, 1959,and worked as a pressoperator at plant 3, underHumphrey. from around Tanuarv 1 to 15, when she wastransferred to plant 4.LikeDuncanand Chowning,Beeler saidHumphreyjoined theseven or eight employees at lunch time and the group discussed the Union.Duringthese discussions, some of which were friendly and some serious.Humphrey toldthe employees that if the Union organized the plant the employees might receivean increase to $1 50 anhour, but by the time theyraid union dues and theCompanycut down to a 40-hourweek, theywould be working for nothingBeeler said theywere regularly working 9'/2 hours, 5 days a week,plus 5 hours on Saturday. MIDDLETOWN MANUFACTURING COMPANY, INC.239Humphreyfrequentlytold the employees that if the Union camein theCompanywould put ona third shiftand eliminate overtimepay.Again, Humphrey statedthe Company would notstandfor aunion and cautioned employees to "rememberwhat they doneat Jeffersontown."According to Beeler, everyone knew that Jeffer-sontown hadclosed down.Humphrey also "harped"on strikes and union fines andfees and on one occasionstated that if the Unionfailed to organizethe plant he wouldlook for "all new faces in the plant within a year." At onetimeHumphrey askedifBeeler had signed a union cardand whenshe failed to answer his question hecommented,"I signed one, too ... but don't tell anybody.You know how Skippy[McMahan) is." On one occasion Beeler toldthe girls inthe presenceof Humphreythatshe was in favor ofthe Union becauseitmight obtain a drinking fountain forthem and get theladies' roomfixed up.Roberta Smith worked for the Company about6 years andaround February shehad a conversationwith Miller while she was working at plant 4. In substance Smithstatedshe did notreceive alongevityincreasewhich had beengiven to some ofthe girls, so when Millercameintothe plant"she jumped onto him about it."Millersaidshe did not have sufficient service whereupon Smith remarked, "You think Istarted the union."Miller replied, "No, it's not whether you started it or not It'swhen you all went downand signedthe paper is when the damage was done." Smithunderstood thisto mean when she andother employees went to the union hall andformed the union committee. Smith admitted that the next day Miller told her therehad been a mixup on her length of service and that she was entitled to an increase,which she received in her next paycheck. Smithsaidthat afterMiller stated shewas entitledto a raisehe commented, "You know how to vote." Smith had beena union steward at the Jeffersontown plant, McMahan knew she acted in that capacity,and when the Jeffersontown plant shut down McMahan hired Smith and a numberof workers who were members of the union at the Middletownplants.Estil Gordon was employed for some 51/2 years and worked on the production linein plant3, under Humphrey, from about March 1960 to early March 1962. On thelatter date he was transferred to plant 4 and worked under Foreman Smith.Whilethe Union listed Gordon as a committeemember in itsletters of January 4 and 8,and he actedas a unionobserver at the election, apparently, he did not openlyadvocate organization among the employees.According to Gordon there was"quite a bit" of talk among the employees at plant 3 regarding the Union.Gordonfurther stated that in the latter part of February, Humphrey talked to him about theUnion and Humphrey "just figured with me and showed me where I could make moreworking like I was than I could if I was in theunionon account of my hours wouldbe cut down."About a week later Humphrey told him if the employees joined theUnionthe plantwould probably close down,On cross-examinationGordon acknowl-edged the correctness of the followingstatement appearingin his affidavit submittedto the General Counsel:We thought if the union came in the plantmightclose down.All ten peopleworked at plant under Humphrey.None of the bosses ever told me directlythis.We just figured it.Around the first of March, Gordon was transferred to plant 4, which employedabout 75 workers.Gordon admitted that at no time did Foreman Smith ever men-tion the Union to him.About March 21, Gordon was performing normal workduties when Smith asked him to post some literature on the side of the furnace.Gordon attached no significance to Smith's request and posted the literature on thefurnace with mastic tape.Gordon identified one of the posters which urged theemployees to "Vote No" in the election .5Gordon became evasive when asked ifone of thenoticeshe posted was an official "Notice of Election," and when presentedwith this notice he said, "There might have been one of those in the bunch" givento him, that he hadseenthis notice on the furnace but he did not know whetherhe had posted the notice.A day or so later McMahan came through the plant andremarked that the literature had been posted in a "cockeyed" manner so it was diffi-cult to read and Gordon replied he had not had sufficient time to hang themstraight.(Gordon reposted the notice correctly the next morning.)Gordon thengave a garbled account of his ensuing conversation with McMahan. In substance,McMahan asked why Gordon was "so fired hot" on the Union, which he denied.McMahan thensaidhis name was on the "top of the list" (the Union's letters ofJanuary 4 and 8) and Gordon stated his name waslast onthe list.Seemingly,s This poster, about 14 by 20 inches, was captioned, "This is a Story of TUE Action atJefferson City, Tenn."and contains pictures and excerpts from newspaper accounts in-dicating violence in strikes conductedby the IUEagainst one or two companies 240DECISIONS OF NATIONAL LABOR RELATIONS BOARDGordon inquired why the employees had started the Union and when McMahan saidhe did not know there wassome mentionof the employeeslosingtheir Christmasbonus.At that point the General Counsel concluded his examination of Gordon.Asa witness for the Union, Gordon said he also complained to McMahan that he hadreceived but one raise of 10 cents an hour although he had been employed for almost6 years.McMahan remarked, "Maybe you got one coming that you don't knowanything about."On cross-examination counsel asked Gordon if McMahan hadobjected to the crooked way in which he had posted the official notice of election andhe answered, "It could have been."Gordon admitted the truthfulness of his accountof his conversation with McMahan in the above-mentioned affidavit wherein he stated:Skippy [McMahan] asked me why I was so fired up about the Union. I saidIwasn't fired up about it. I had put [sic] company letters, and I figured hewas paying me. That was all that he said.Gordon stated he was selected to act as observer about 1 or 2 weeks prior to theelection.Zimmer testified that observers for the election were chosen on Friday, March 16,and the names were announced at a union meeting held on Sunday, March 18.Zimmer admitted the Union did not notify the Company of the names of its observersuntil the morning of the election.The Company's EvidenceHumphrey was employed as foreman for 3 years at plant 3, which had aboutseven employees during the period in question and was located around 11/a miles fromplants 1 and 2 and some 10 miles from plant 4. Humphrey was fully aware of theorganizational campaign, saw the Union's letters of January 4 and 8, setting forththe names of the organizing committee, and attended all management meetings forsupervisors.Like other witnesses, Humphrey said he maintained friendly relations with theemployees and joined them at lunch time.According to Humphrey, the Union wasdiscussed during the luncheon period and was a subject of conversation "all daylong."Humphrey stated employees volunteered information regarding union activitiesand inquired about strikes and layoffs.Apparently, Humphrey made no comment onthe volunteer information and gave "I don't know" answers to inquiries by the em-ployees.On another occasion employee Catlett asked if they would continue to getovertime if the Union organized the plant and Humphrey stated he did not know whatwould happen. Thereafter rumors circulated among the employees that there wouldbe no more overtime and while the question of overtime was discussed during luncheonperiods in Humphrey's presence,he refrained from making any comments on thesubject.Humphrey could not recall making any statements regarding a third shiftbut there may have been conversations on that point.The gist of Humphrey'stestimony was that he did not engage in the conduct attributed to him by witnessesfor the General Counsel.Humphrey denied he questioned Duncan concerning hersigning aunion card or the number of employees who hadsignedcards, that hediscussed the loss of overtime or the possibility of a third shift, that he threatened tofire her, or that he asked her to back down on the Union as other supporters had done.He admitted telling Duncan that if the plant was organized the Union would nottolerate her absenteeism and work conduct.Concerning Chowning, Humphrey stated that one time she asked, in a kiddingway, if he would like to attend a union meeting with her and he replied he couldnot attend union meetings.Likewise, Humphrey denied that he asked Beeler if she had signed a union cardor that he told Beeler that while employees might get a raise if the Union came inthey would do nothing because overtime would be eliminated and they would berequired to pay dues to the Union.He also denied having any conversation withBeeler to the effect that if the Union failed to get in he would look for "new faces"within a year.Humphrey denied telling the employees that McMahan would close down theplant if it became organized.He did state that one time three men asked if hethought the plant might close and he answered, "Well, to my knowledge, I don'tknow. But it could happen."Humphrey said on one occasion Gordon expressed some doubt or concern aboutthe correctness of his paycheck and he attempted to straighten out the matter forhim.Humphrey denied that they talked about the Union in connection with Gordon'sovertime.Miller testified that during the second week in January, he was walking throughplant 4 when Smith stopped him and inquired why she had not received a longevity MIDDLETOWNMANUFACTURING COMPANY, INC.241increase the same as some of the other girls.Miller told her the increase had beengiven to the girls on the basis of their length of service and unless she had equivalentservice she was not entitled to an increase. Smith asked if being a member of theunion committee or starting the union movement had anything to do with her failureto get a raise and Miller said that had nothing to do with it.Miller knew Smithhad been a union steward at the Jeffersontown plant and that she was on the Union'sorganizing committee.Miller deniedmakinganystatement to the effect that"The damage was done when you signed that paper at the unon hall." Millertold Smith he would check with the personnel office and the conversation ended.After checking with personnel, Miller advised Smith she was not entitled to a raisebecause the records indicated she did not have sufficient service.Smith claimedotherwise, so that night Miller and a foreman checked the employment records andfound an error had been made, apparently as to her starting date, and that she hadsufficient service to qualify for a longevity increase. In the next day or so, Millerexplained the error to Smith and stated he had put through her increase, retroactive toJanuary 1.Miller said there was no mention of the Union or voting in the course ofthis conversation.Smith was hired as foreman at plant 4 in July 1961.During the period of hisemployment with other companies Smith was a member of the UAW-CIO and theSheet Metal Workers, AFL. From the Union's letters Smith was aware of the factthat about seven of the employees in the plant were on the organizing committee.While Smith gave the employees a free hand to talk for or against the Union and towear IUE or "Vote No" buttons, he heard but little union talk in the plant.About 1 week before the election Smith attended a supervisor's meeting and wasgiven some notices, including an official notice of the election, to post at plant 4.Upon arriving at the plant Smith, who had other things to do, asked Gordon to putup the notice, which he did without any objection. Smith selected Gordon to do theposting because he worked at the end of the line stapling boxes and doing odd jobs.Smith saw the notices were posted in a crooked fashion but said nothing to Gordon.However, a day or so later McMahan said the notices should be posted properly soSmith told Gordon to straighten them up, which he did. Smith stated he first learnedGordon was to act as observer at the election when Gordon so informed him the dayof the election.McMahan testified that 3 or 4 days before the election he was in plant 4 and sawthe official notice of the election, which was posted on the furnace where notices werecustomarily placed, had been posted in a sloppy manner.McMahan asked Smith whohad posted the notice and he said it was Gordon.McMahan then approached Gordonwho was working and told him to post the official election notice in an orderlyfashion.McMahan had a brief conversation with Gordon during which Gordon,seemingly, complained of his low hourly rate.McMahan denied there was any men-tion of the Union during their talk or that he asked Gordon why he was "allfired up" about the Union.Gordon made no complaint about reposting the noticeand McMahan left.When McMahan returned, apparently the same day, the noticewas posted in a proper manner.McMahan had no information regarding the names of employees who would serveas union election observers prior to the day of the election.CONCLUDING FINDINGSThe evidence adduced by the General Counsel and the Petitioning Union to sus-tain their respective positions touches primarily upon acts and statements by ForemanHumphrey at plant 3 during the period in question, that is from January 10, the datethe representative petition was filed, to March 23, the date of the election.Duncanand Chowning were employed at the plant during the entire period, Beeler was thereapproximately 5 days, while Gordon worked continuously in the plant until theearly part of March. I have no doubt from the testimony of these individuals, aswell as Humphrey, that the Union was a topic of open and constant conversationamong the employees themselves and with Humphrey throughout the crucial period.It is also clear that a friendly relationship existed between Humphrey and the sevenor eight employees and many of the discussions were initiated by the employees.6As might be expected in such circumstances, practically all of the testimony coveringconversations with Humphrey was couched in broad, vague terms and with littlespecificity insofar as dates were concerned.6As Humphrey was a supervisor within the meaning of the Act, It Is immaterial that hemaintained a friendly relationship with the employees.Star Cooler Corporation,129NLRB 1075, 1070, footnote 3. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDWith respect to unlawful conduct charged to Humphrey, Duncan stated that ontwo occasions he inquired if she had signed a union card and if she knew how manyother employees had signed union cards.Although Chowning voluntarily informedHumphrey of her attendance at union meetings and the substance of the meetings wasdiscussed in Humphrey's presence, she claimed that on one occasion he asked if shehad attended a union meeting and what occurred at the meeting. Beeler cited oneinstance when Humphrey asked if she had signed a card and remarked he, too, hadsigned one, but not to tell anyone.This testimony was generally denied byHumphrey.The evidence plainly shows that the employees freely expressed theiropinions on the Union to Humphrey, or in his presence, hence it seems unlikely hewould have had to resort to interrogation to find out which of the employees hadsigned union cards.But, irrespective of Humphrey's intentions or whether the em-ployees' conduct invited further questioning, I find Humphrey interrogated Duncan,Chowning, and Beeler regarding their membership in the Union.Duncan related that in early March, Humphrey, in the presence of Chowning andother employees, threatened her with discharge if the Union organized the plant.Chowning said she never heard Humphrey threaten to discharge anyone because ofthe Union.However, Humphrey did tell Duncan, who had a poor attendance record,that if the Union organized the plant it would not put up with her absenteeism andtardiness.Humphrey denied he threatened to discharge Duncan and his account ofhis conversation with Duncan is substantially the same as Chowning's testimonyon this point.Duncan admitted Humphrey made the foregoing remark to her on oneoccasion.I accept and credit the testimony of Chowning and Humphrey and findHumphrey did not threaten to discharge Duncan because of her union membershipor activities.Beeler asserted Humphrey warned her if the Union failed to organize the plant hewould look for "all new faces in the plant within a year."Humphrey denied utteringany such warning. I accept Humphrey's testimony and find he did not make theremark attributed to him by Beeler.Duncan further stated that Humphrey generally pointed out the disadvantages ofjoining the Union, that McMahan was opposed to organization and would close downthe plant as he did the Jeffersontown plant.Chowning's version was that Humphreysaid the plant might close like the Jeffersontown plant.Beeler's testimony was tothe effect that Humphrey stated the Company would not stand for a union and cau-tioned them to remember what had happened at Jefferstontown.Gordon's testi-mony on direct examination was that Humphrey told the employees if they joinedthe Union the plant might close down, but on cross-examination when confrontedwith his pretrial affidavit he reaffirmed the truth of his statement therein, that it wasthe employees who "thought if the union came in the plant might close.. ..Noneof the bosses ever told me directly this.We just figured it."Humphrey denied that he told the employees the Company might shut down theplant.In this respect he stated that two or three men inquired if he thought theplant could close and he replied, "I don't know, but it could happen."The so-called threat to shut down the plant was bottomed primarily on the testi-mony of Duncan, Chowning, and Beeler who claimed Humphrey asserted if theUnion came in the plant would close down the same as the Jeffersontown plant hadclosed down. I am convinced, from my observation of the witnesses, that the shut-down was mentioned by the employees during their discussions and it was the em-ployees who expressed the opinion that Jeffersontown had closed down because of aunion and the same thing might happen at plant 3. The purpose of this testimonywas simply to create the suspicion that McMahan had shut down the Jeffersontownplant, more than 8 years ago, to void his contract with the Teamsters union, therebyindicating hostility to organization.Squarely contradicting such motivation, is thetestimony of Roberta Smith who stated McMahan subsequently hired her, knowingthat she had been a Teamsters steward, and many other employees of Jeffersontown.Gordon's testimony makes it clear that neither Humphrey, nor any other supervisor,ever warned the employees the plant would close down if organized, but it was theemployees themselves who "figured" the plant would shut down. I reject the testi-mony of Duncan, Chowning, and Beeler and on the basis of the testimony ofHumphrey and Gordon, I find Humphrey did not threaten the employees with a shut-down if the plant was unionized.Again, Duncan testified Humphrey asked why she could not "back down" on theUnion and if she did, he would arrange for her to meet with McMahan. Certainlythere is nothing coercive in this query, assuming it was made, unless it carries thefarfetched inference that if she backed down and if she met with McMahan shewould be rewarded in some manner.Duncan also stated Humphrey told the em-ployees that McMahan was unaware of the poor physical condition of the plant and MIDDLETOWN MANUFACTURING COMPANY, INC.243they should give him a chance to correct these conditions, that if he failed to do sothey could vote for the Union the following year.While Duncan said Chowningand Roberta Smith were present when this remark was made they failed to corrobo-rate her testimony.On the other handBeelerstated she announced to the employees,in Humphrey's presence, that she favored the Union because it might obtain a drink-mg fountain and have the ladies' room fixed up. I reject Duncan's testimony andfind Humphrey did not make the foregoing statement.Unquestionably there was much talk among the employees concerning pay in-creases and loss of overtime. In fact Humphrey admitted there were rumors thatemployees might lose their overtime and the matter was openly discussed by theemployees.Humphrey said he refrained fromcommentingon the subject and whilehe could not recall making any statement regarding a third shift, it may have beendiscussed.From the composite testimony of Duncan, Chowning, and Beeler, I findHumphrey, in the course of the discussions, told the employees that if the Union wonthe election it would ask for, and maybe obtain, a pay increase for them.However,he pointed out the Company could not afford to pay overtime at increased rates andwould hire a third shift in order to eliminate the payment of overtime.Gordon'sversion was that Humphrey produced some figures which indicated he could earnmore money without the Union for if the Union came in, his work hours would bereduced.Humphrey explained the incident arose when Gordon questioned the cor-rectness of his paycheck and he attempted to clarify the matter by checking Gordon'spay stubs with him.Humphrey denied they talked about the Union in connectionwith Gordon's overtime. From the loose assertions of Gordon and Humphrey, theyundoubtedly engaged in a conversation regarding Gordon's earningsandGordon'saccount thereof follows generally the the theme of other witnesses for the GeneralCounsel, that while unionization of the plant might bring about a wageincrease itcould also result in the Company eliminating overtime.I consider Humphrey's statements regarding loss of overtime as predictions of theeffect unionization might have upon the earnings and hours of the employees ratherthan threats of reprisal to discourage theirjoining or remainingmembers of theUnion or engaging in activities in its behalf. I therefore conclude that Humphrey'sstatements were protected by Section 8(c) of the Act, hence not violative of Sec-tion 8 (a) (1) thereof.7There is no dispute that around the second week in January Roberta Smith spoketoMiller about her failure to receive a longevityincrease.When Miller stated shedid not have sufficient service Smith commented, "You think I startedthe union,"and Miller answered, "No, it's not whether you started it or not. It's when you wentdown and signed the paper is when the damage was done." In the next day or soMiller, after checkingpersonnelrecords, told Smith she was entitled toa raise andshe received her longevity increase retroactive to January 1.Upon advising her ofthe raise, Miller, according to Smith, said, "You know how to vote."Miller deniedmaking any such statements to Smith in the course of their conversations.Mani-festly, there was not, nor is, any criticism of the expeditious manner in which Millerhandled Smith's complaint.Here the only question is whether Miller made thestatements related by Smith. I have no difficulty in accepting Miller's testimony re-garding these conversations and find he did not utter the statements as claimed bySmith.In substance, the complaint, as amended at the hearing, alleges that about March 21,Foreman Smith instructed a strong union adherent to post antiunion literature at theplant in the presence of other employees and that he interrogated employees regard-ing their union membership and activities.8Around thesamedateMcMahan isalleged to have unlawfully interrogated one employee.The General Counsel attempted to prove these allegations through Gordon whoworked at plant 4, during March, under Smith.Plant 4 employed around 75 employees and Gordon admitted that Smith neverspoke to him about the Union.Moreover, there is not a word of testimony thatSmith interrogated any employees, as set forth in the complaint, or that he engagedin any acts or conduct which remotely suggest that he interfered with, restrained, orcoerced the employees in the exercise of their rights guaranteed under the Act.'Safeway Stores, Inc.,122 NLRB 1369, 1373;Carolina Mirror Corporation,123 NLRB1712, 1714;Uranwood Furniture Company,129 NLRB 1465, 1471;Fetzer Television,Inc,129 NLRB660, 665.8 The posting instructions were not mentioned in the objections to the election. In factobjection No. 8, which was overruled,states no notices of election were posted at plant 4,prior to the time of the voting.708-006---04-vol. 141-17 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only complaint against Smith was that he asked Gordon to post some literatureon the side of the furnace, which was a customary place for posting notices.About1week before the election Smith requested Gordon to post the material because hewas readily available and he did odd jobs at the plant.Gordon attached no im-portance to the request for he posted the matter without any objection or comment.The literature posted included the Board's official notice of the election and at leastone antiunion poster.Oddly enough, there is neither allegation nor contention thatthe so-called antiunion material was not fully protected by Section 8(c) of the Act.The illegality of Smith's act is based on the theory that he should not have askedGordon to post antiunion literature in the presence of other employees because hewas "a strong Union adherent." The evidence shows Gordon was the logical man topost the notices and certainly there is nothing in the Act or related decisions whichrequire a supervisor to conduct a survey of his employees' attitude toward a unionor his membership or nonmembership prior to issuing ordinary work assignments.In any event, Gordon engaged in no organizational activities whatever prior to theelection and the only indication of his union membership in the Union stems fromthe fact that the Union included his name as a committee member, along with some28 other employees, in its letters to the Company in the early part of January.Al-though Gordon acted as a union observer at the election the testimony of Smith andZimmer clearly shows the Company had no knowledge he had been selected to act inthis capacity until the morning of the election.Again, Gordon specifically deniedany employees heard Smith tell him to post the material and there is no evidenceemployees were present when he actually posted the literature.Accordingly, I find no evidence to support the allegations that Smith engaged inany unlawful acts of conduct.A day or so after the material had been posted McMahan asked Gordon tostraighten up the material, which he did the next morning.As detailed above(supra),Gordon gave a confusing account of his conversation with McMahan, butthe crux thereof was McMahan's inquirmg why he was "so fired hot" or "so firedup" about the Union.McMahan denied he directed any such inquiry to Gordon.I accept McMahan's testimony regarding his conversation with Gordon and find hedid not question Gordon concerning his union membership or activity.Here the evidence centers on Humphrey's conduct and granting that he interro-gated Duncan, Chowning, and Beeler (as found above), and assuming that he mayhave directed some threats and warnings to the employees, I find these acts tooisolated to warrant a finding of unfair labor practices or interference with the elec-tion for they affected but 7 to 10 employees at plant 3, out of approximately 155employees employed at the Company's 4 plants.9Counsel for the Company contends the charge is inadequate to support the allega-tions of the complaint and, therefore, the complaint should be dismissed.The chargealleged violations of Section 8 (a) (3) and (1) of the Act in that the Company dis-criminatorily discharged one employee about January 3, and,from this time until the NLRB election on March 23, 1962, the employer andhis representatives did, by this and other acts, interfere with, restrain, and co-erce employees to keep them from exercising their rights under the Act.Counsel argues that since the Regional Director refused to issue a complaint allegingthe discriminatory discharge as a violation, "the original charge herein has been dis-missed and that none of the alleged violations alleged in the complaint even remotelyrelate to or grow out of the dismissed charge."The Regional Director's action onthe Section 8(a) (3) phase of the charge did not constitute a dismissal of the remain-ing allegations and these, I find, are clearly sufficient to support the allegations ofthe complaint.10Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Middletown Manufacturing Company, Inc., is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. International Union of Electrical, Radio and Machine Workers, AFL-CIO, isa labor organization as defined in Section 2(5) of the Act.9Western Table Company,etc., 110 NLRB 17;Crown Drag Company,110 NLRB 845;Shoreline Enterprises of America,etc.,114 NLRB 716, 718;Barber Coleman Company,116 NLRB 24, 25;Chock Full 0' Nuts,120 NLRB 1296, 129910Triboro Carting Corporation,et al.,117 NLRB775, enfd 251 F. 2d 959(C.A. 2) ;Stokely-Van Camp,Inc,130 NLRB869, 871-873. THE RICHARD W. KAASE COMPANY2453.TheRespondent has not engaged in unfair labor practices as alleged in thecomplaint.RECOMMENDED ORDERUpon the basis of the above findings of fact and conclusions of law,I recommendthat the complaint as amended be dismissed in its entirety.I further recommend that the objections to the election be overruled and the re-sults of the election of March 23, 1962,be certified.The Richard W. Kaase CompanyandAmerican Bakery and Con-fectioneryWorkers International Union,Local219, AFL-CIOBakery and Confectionery Workers International Union, Local19, IndependentandAmerican Bakery and ConfectioneryWorkers International Union,Local219, AFL-CIO.Cases Nos.8-CA-2597 and 8-CB-575.March 8, 1963DECISION AND ORDEROn July 25, 1962, Trial Examiner Arthur E. Reyman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondents had engaged in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.The Trial Examiner also found that the Respondents had not engagedin certain other alleged unfair labor practices and recommended thatthe complaint be dismissed as to such allegations.Thereafter, theGeneral Counsel and the Charging Party, herein called ABC Local219, filed exceptions to the Intermediate Report and supporting briefs.Respondents did not file any exceptions, but the Respondent Com-pany, hereinKaase,did file a reply brief in support of the Inter-mediate Report.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the entirerecord, including the Intermediate Report, the exceptions, and thebriefs, and hereby adopts the findings, conclusions and recommenda-tions of the Trial Examiner to the extent that they are consistent withthisDecision and Order.1.We adopt the Trial Examiner's Section 8(a) (1), (2), and (3)findings, detailed in the Intermediate Report, to which Kaase did notexcept, based on Kaase's conduct on October 24, 1961, and thereafter,in coercing its employees to join the Respondent Union, herein calledBWC Local 19, and to abandon their freely chosen representative,141 NLRB No. 13.